Name: Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  means of agricultural production;  EU finance;  prices;  animal product
 Date Published: nan

 No L 75/ 10 Official Journal of the European Communities 23 . 3 . 77 COMMISSION REGULATION (EEC) No 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the coefficients referred to in Article 10 (4) of Regulation (EEC) No 805/68 should express the value ratio between the beef and veal and the live bovine animals ; Having regard to the Treaty establishing the European Economic Community, whereas under Article 1 1 of Regulation (EEC) No 805/68 a basic levy is to be determined for imports of frozen meat of the types specified in section (b) of the Annex thereto, calculated on the basis of the free-at ­ frontier offer price ; whereas this price determines the amount of the levy ; whereas the method of calcu ­ lating it should therefore be determined ; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2), and in particular Arti ­ cles 10 (5), 11 (5), 12 (7) and 25 thereof, Whereas the considerable amendments to the common organiztion of the market in beef and veal made in Regulation (EEC) No 425/77 require the method of determining the levy also to be amended ; Whereas the levy on the other meat concerned is to be derived , by means of coefficients expressing the value ratio between the various products, from the levy on the meat referred to above ; Whereas, to avoid altering the basic levy too often , a certain margin should be allowed within which varia ­ tions in the free-at-frontier offer price do not entail such an alteration . Whereas under Article 10 of Regulation (EEC) No 805/68 a basic levy is to be determined on imports of bovine animals on the basis of the free-at-Community ­ frontier offer price established by reference to the most representative purchasing possibilities as regards quality and quantity ; whereas this price determines the amount of the levy ; whereas the method of calcu ­ lating it should therefore be determined ; Whereas certain categories of live animals and certain cuts of fresh or chilled meat represent a very small proportion of total trade ; whereas offer prices for those categories and cuts should therefore be disre ­ garded ; Whereas the offer prices should be adjusted , taking into account the price difference which exists during a reference period between the price for each category and the price recorded for bovine animals on the representative markets of the Community and applying the corresponding coefficients to the various cuts of meat : Whereas, when the free-at-Community-frontier offer price is calculated, in principle all free-at-Community ­ frontier offers from third countries are taken into consideration ; whereas, where it appears from infor ­ mation available to the Commission that certain offers do not correspond to actual pruchasing possibilities or that they are not representative of the actual trend of prices or that they do not relate to representative quan ­ tities, such offers should be disregarded ; Whereas imports of each category of bovine animal in relation to imports of all such categories and imports of each cut of meat in relation to imports of all such cuts must also be taken into account, as must the respective volume of imports of cattle for slaughter and of fresh and chilled meat during a reference period ; whereas, however, if the offer price for one or more categories of animals or cuts of meat cannot be established , the last available price should be used ; Whereas both the period during which the free-at ­ frontier offer prices are recorded and date for fixing the levies should be determined ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . 23 . 3 . 77 Official Journal of the European Communities No L 75/ 11 2. Free-at-frontier offer prices shall be established for the following cuts of fresh or chilled meat : (a ) carcases, half-carcases or 'compensated' quarters, (b) separated forequarters, (c) separated hindquarters . Whereas the definition of forequarters with more than 10 ribs should be amended ; whereas, furthermore, those products falling within subheading 16.02 B III b) 1 aa) which are subject to the levy should be defined ; whereas, consequently, the Common Customs Tariff annexed to Regulation (EEC) No 950/68 ('), as last amended by Regulation (EEC) No 425/77, should be amended ; Whereas Commission Regulation (EEC) No 218/73 of 29 January 1973 on the calculation of the import price and the special import price for calves and adult bovine animals (2 ), as amended by Regulation (EEC) No 532/76 (3), Commission Regulation (EEC) No 2249/73 of 17 August 1973 fixing the coefficients for calculating the levy on beef and veal other than frozen (4 ) and Regulation (EEC) No 2260/73 of 17 August 1973 laying down the bases for calculating the levy on certain kinds of frozen beef and veal (5 ), as amended by Regulation (EEC) No 1 1 60/74 (6), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 3 1 . The free-at-Community-frontier offer price shall be the weighted average of an average price for the bovine animals referred to in Article 2 ( 1 ) and of an average price for the meat referred to in Article 2 (2). 2 . The average price for bovine animals shall be calculated by applying : (a) to the arithmetical average of the offer prices for each category of bovine animals referred to in Article 2 ( 1 ), a coefficient expressing the ratio between the price for each of those categories and the price recorded on representative markets pursuant to Article 12 (6) of Regulation (EEC) No 805/68 ; (b) to the arithmetical average of the offer prices for each of the cuts of meat referred to in Article 2 (2), the corresponding coefficients laid down in Annex I. 3 . Where no free-at-frontier offer price can be recorded for one or more of the categories of bovine animals or cuts of meat, the last available price shall be used for the purpose of calculating the average price referred to in paragraph 2 and the free-at ­ Community-frontier offer price . HAS ADOPTED THIS REGULATION : TITLE I System applicable to live bovine animals and to beef and veal other than frozen Article 1 The free-at-Community-frontier offer price referred to in Article 10 (2) of Regulation (EEC) No 805/68 shall be calculated on the basis of the free-at-Community ­ frontier offer prices for products in each of the catego ­ ries and cuts specified in Article 2 and in accordance with the rules laid down in this Regulation . Article 4 If the free-at-Community-frontier offer price differs by less than 0-50 unit of account per 100 kilograms liveweight from the price previously used for the calcu ­ lation of the levy, the latter price shall be maintained . Article 2 1 . Free-at-frontier offer prices shall be established for the following categories of animals : (a) cows, (b) other adult bovine animals. (') OJ No L 172, 22 . 7 . 1968 , p. 1 . ( 2 ) OJ No L 26, 31 . 1 . 1973, p. 16 . (3 ) OJ No L 63 , 1 1 . 3 . 1976, p. 17 . (4 ) OJ No L 230, 18 . 8 . 1973 , p. 15 . (5 ) OJ No L 233, 21 . 8 . 1973 , p. 10 . (6) OJ No L 1 27, 9 . 5 . 1 974, p. 32 . Article 5 The coefficients referred to in Article 10 (4) of Regula ­ tion (EEC) No 805/68 are laid down in Annex I. No L 75/ 12 Official Journal of the European Communities 23 . 3 . 77 TITLE II System applicable to frozen beef and veal Article 6 For frozen meat falling within subheading 02.01 A II b) I and specified in (b) of the Annex to Regulation (EEC) No 805/68 : (a) the coefficient referred to in Article 1 1 (2) (a) thereof shall be 1-69 ; (b) the flat-rate sum referred to in Article 1 1 (2) (b) thereof shall be 5-5 units of account per 100 kilo ­ grams . Article 7 If the free-at-Community-frontier offer price for frozen meat differs by less than one unit of account per 100 kilograms from that previously used for the calculation of the levy, the latter price shall be main ­ tained . Article 8 The coefficients referred to in Article 1 1 (4) of Regula ­ tion (EEC) No 805/68 are laid down in Annex II . scrag, neck and shoulder having more than 10 ribs -, (c) 'Compensated quarters', for the purposes of subheadings 02.01 A II a) 1 and 02.01 A II b) 1 , means portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib ; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib ; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached ; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the eighth rib . The forequarters and the hindquarters constituting 'compensated quarters' must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters ; a difference of not more than 5 % in those weights is allowed ; (d) 'Unseparated forequarters', for the purposes of subheadings 02.01 A II a) 2 and 02.01 A II b) 2 , means the front part of the carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs shall be whole , the others may be cut) with or without the thin flank ; (e) 'Separated forequarters', for the purposes of subheadings 02.01 A II a) 2 and 02.01 A II b) 2 means the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs shall be whole , the others may be cut) with or without the thin flank ; ( f) 'Unseparated hindquarters ', for the purpose of subheadings 02.01 A II a) 3 and 02.01 A II b) 3 , means the rear part of the carcase comprising all the bones and the thigh and sirloin , with a minimum of three pairs of whole or cut ribs with or without the knuckle and with or without the thin flanks ; (g) 'Separated hindquarters ', for the purposes of subheadings 02.01 A II a) 3 and 02.01 A II b) 3 , means the rear part of the half-carcase comprising all the bones and the thigh and sirloin , with a minimum of three whole or cut ribs with or without the knuckle and with or without the thin flanks ; (h ) 'Crop ' and 'chuck and blade ' cuts , for the purposes of subheading 02.01 A II b) 4 bb) 22, means the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter TITLE III General provisions Article 9 1 . For the purpose of the levies , (a) 'Carcases of bovine animals ', for the purposes of subheading 02.01 A II means whole carcases of the slaughtered animals after having been bled , eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached . Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint . When imported without the feet , the latter must have been cut off at the carpo ­ metacarpal or tarso-metatarsal joints ; 'carcase' includes the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs ; (b) 'Half-carcases of bovine animals ', for the purposes of subheading 02.01 A II , means the product resulting from the symmetrical division of the whole carcase through the centre of each cervical , dorsal , lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis ; 'half-carcase ' includes the front part of the half-carcase comprising all the bones and the 23 . 3 . 77 Official Journal of the European Communities No L 75/ 13 each month and shall apply from the first Monday of the following month . However, when the levies are fixed for the first time they shall apply from 1 April 1977 . 2 . The levies applicable shall be altered in the period between two fixings in the event of any change in the basic levy or in line with price variations recorded on the representative markets of the Commu ­ nity referred to in Article 12 of Regulation (EEC) No 805/68 . with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the dia ­ phragm on the 10th rib ; ( i ) 'Brisket' cut, for the purposes of subheading 02.01 A II b) 4 bb) 22, the lower part of the forequarter comprising the brisket navel end and the brisket point end ; (j) 'Other prepared or preserved meat or meat offal containing bovine meat or offal , uncooked' for the purposes of subheading 16.02 B III b) 1 aa), means products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagula ­ tion of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . 2 . In determining the number of whole or cut ribs, only those attached to the backbone shall be taken into consideration . Article 13 Member States shall , on the 1st, 1 1th and 21st days of each month communicate to the Commission by telex, by third country of origin , the prices referred to in Article 10 which have come to their knowledge during the 10 days preceding the day of such commu ­ nication , specifying in particular the category of animal or the cut of meat, the quantity imported and , if possible , the quality. The Commission shall use any other information available to it . Article 10 1 . The free-at-fronfier offer prices established in accordance with Articles 10 and 11 of Regulation (EEC) No 805/68 shall be based inter alia on : (a) the prices given in the customs documents which accompany products imported from third coun ­ tries ; (b) other information concerning the export prices applied by the third countries . 2 . The following shall be disregarded : (a) offer prices which do not correspond to actual purchasing possibilities ; (b) offer prices relating to unrepresentative quantities ; (c) prices which the Commission considers, in view of general price movements or other information available to it, not to be representative of actual price trends in the country of origin . Article 11 The period referred to in the second subparagraph of Article 10 (2) and Article 11 (3) of Regulation (EEC) No 805/68 shall extend from the 21st day the preceding month to the 20th day of the month in which the basic levy is fixed . Article 12 1 . The levies referred to in Article 12 of Regulation (EEC) No 805/68 shall be fixed before the 27th day of Article 14 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended to read as follows : 1 . Additional Note 1 to Chapter 2 shall read as follows : A. The following expressions shall have the mean ­ ings hereunder assigned to them : (a) 'Carcases of bovine animals', for the purposes of subheading A II : whole carcases of the slaughtered animals after having been bled , eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached . Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint . When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso ­ metatarsal joints ; 'carcase ' shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs ; (b) 'Half-carcases of bovine animals', for the purposes of subheading A II : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical , dorsal , lumbar and sacral vertebra and through the centre of the No L 75/ 14 Official Journal of the European Communities 23 . 3 . 77 sternum and of the ischio-pubic symphysis ; 'half-carcase' shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs ; (c) 'Compensated quarters', for the purpose of subheadings A II a) 1 and A II b) 1 , portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib ; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib ; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached ; and hindquar ­ ters comprising all the bones and the thigh and sirloin , and cut at the eighth cut rib . rear part of a half-carcase comprising all the bones and the thigh and sirloin , with a minimum of three whole or cut ribs, with or without the knuckle and with or without the thin flanks ; (h) 11 . 'Crop' and 'chuck and blade* cuts, for the purposes of subheading A II b) 4 bb) 22 : the dorsal part of the fore ­ quarter, including the upper part of the shoulder, obtained from a forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib ; 22. 'Brisket' cut, for the purposes of subheading A II b) 4 bb) 22 : the lower part of the forequarter comprising the brisket navel end and the brisket point end . B. In determining the number of whole or cut ribs referred to in paragraph A, only those attached to the backbone shall be taken into considera ­ tion . 2 . The following Additional Note to Chapter 16 shall be inserted : ' For the purposes of subheading 16.02 B III b) 1 aa), the term "uncooked" shall apply to products which have not been subjected to any heat-treat ­ ment or which have been subjected to a heat-treat ­ ment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.' The forequarters and the hindquarters constituting 'compensated quarters' must be imported at the same time and in equal numbers, and the total weight of the fore ­ quarters must be the same as that of the hindquarters ; a difference of not more than 5 % in those weights is allowed ; (d) 'Unseparated forequarters', for the purposes of subheadings A II a) 2 and A II b) 2 : the front part of carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank ; (e) 'Separated forequarters', for the purposes of subheadings A II a) 2 and A II b) 2 : the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs must be whole , the others may be cut) with or without the thin flank ; ( f) 'Unseparated hindquarters', for the purpose of subheadings A II a) 3 and A II b) 3 : the rear part of a carcase comprising all the bones and the thigh and sirloin with a minimum of three pairs of whole or cut ribs with or without the knuckle and with or without the thin flank ; (g) 'Separated hindquarters', for the purposes of subheadings A II a) 3 and A II b) 3 : the Article 15 Regulations (EEC) No 218/73, (EEC) No 2249/73 , and (EEC) No 2260/73 are hereby repealed with effect from 31 March 1977 . Article 16 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the first time to the calculation of levies valid from 1 April 1977 . 23 . 3 . 77 Official Journal of the European Communities No L 75/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1977. For the Commission Finn GUNDELACH Vice-President No L 75/ 16 Official Journal of the European Communities 23 . 3 . 77 ANNEX I Coefficients for the calculation of the levies applicable to the products listed in Sections (a), (c) and (d) of the Annex to Regulation (EEC) No 805/68 CCT heading No Description Coefficient for calculating the levies 02.01 A 11 a) Meat of bovine animals , fresh or chilled : 1 . Carcases , half-carcases or 'compensated ' quarters 1-90 2 . Separated or unseparated forequarters 1-52 3 . Separated or unseparated hindquarters 2-28 4 . Other : aa) Unboned (bone-in) 2-85 bb) Boned or boneless 3-26 02.06 C I a) Meat of bovine animals, salted, in brine, dried or smoked : 1 . Unboned (bone-in ) 2-85 2 . Boned or boneless 3-26 1 6.02 B III b) 1 aa) Other prepared or preserved meat or meat offal containing bovine meat or offal , uncooked 3-26 ANNEX II CCT heading Description Coefficients No 02.01 A II b) Meat of bovine animals , frozen : 2 . Forequarters 0-80 3 . Hindquarters 1-25 4 . Other : aa ) Unboned (bone-in ) 1 - 50 bb) Boned or boneless : 11 . Forequarters , whole or cut into a maximum of five pieces , each quarter being in a single block ; 'compen ­ sated ' quarters in two blocks , one of which contains the forequarter, whole or cut into a maximum of five pieces , and the other the hindquarter, excluding the tenderloin , in one piece 1 25 22 . Crop, chuck and blade and brisket cuts (d ) 1 -25 33 . Other 1 72 (d ) Entry under this subheading is subject to the- production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities .